

Exhibit 10(e)


[TENET HEALTHCARE LETTERHEAD]






May 3, 2018




Paola Arbour
[Home Address Line 1]
[Home Address Line 2]




RE:    Position of Senior Vice President, Chief Information Officer




Dear Paola,


It has been a great pleasure for me and other colleagues at Tenet Healthcare
Corporation to get to know you and learn more about your impressive
accomplishments. I believe you would be an outstanding addition to our
leadership team and would bring fresh perspectives to the company. We also
believe you would be a great collaborative partner, which is very important to
me personally.


That’s why I am pleased to offer you the position of Senior Vice President,
Chief Information Officer at Tenet, effective May 21, 2018. In this role, you
will report to me directly and work at our headquarters in Dallas, Texas.


Tenet’s mission is to help people live happier, healthier lives. Employees
across our system are committed to this mission, every day. If you appreciate
our mission as much as we do and want to make a lasting impact in our diverse
healthcare organization, then I look forward to welcoming you to Tenet. I am
glad you consider Tenet an employer where you would be proud to lead and apply
your professional expertise.


The following pages provide details about compensation and benefits for which
you are eligible as a Tenet executive. To accept this offer, please sign and
return to paul.slavin@tenethealth.com.


Best regards,






Ron Rittenmeyer
Executive Chairman and CEO


Enclosure


cc:     Sandi Karrmann, SVP, Chief Human Resource Officer






--------------------------------------------------------------------------------





 
Paola Arbour
Senior Vice President, Chief Information Officer





Tenet Employment, Inc. (“Tenet”) herein provides to Paola Arbour effective May
21, 2018 the following compensation and benefits. As Tenet’s Senior Vice
President, Chief Information Officer at the home office located in Dallas, TX,
you will report to Ron Rittenmeyer, Executive Chairman and Chief Executive
Officer.


Compensation & Benefits


A.
Base Salary: You will receive an annual exempt rate of $500,000 payable
bi-weekly.



B.
Sign-On Cash Bonus: You will receive a bonus of $100,000 (subject to applicable
taxes) to be paid with your first paycheck. If you resign or are terminated from
employment within two years after receipt of the payment for reasons unrelated
to a Qualifying Termination, you will be required to reimburse Tenet for all
monies paid to you or on your behalf. If payback is required, you will be
advised in writing of the exact amount and payment will be due within 90 days of
your last day worked. The amount due will be based on the following schedule:



i.
Termination Within Less Than One Year: 100% of Bonus

ii.
Termination Within One to Two Years: 50% of Bonus



C.
Annual Incentive Plan (AIP): Your target award is 75% of your base salary, and
the actual result is based on your performance vs. targets using the metrics of
Tenet’s balanced score card. Actual payouts from the AIP can vary from 0% to
200% of target.



D.
Health & Welfare Benefits: You will be able to participate in Tenet’s
competitive benefit packages after 30 days of employment with the company. A
detailed listing of benefits will be provided to you through the company’s
on-boarding website.



E.
Manager’s Time-Off Plan (MTO): You will receive a maximum of four weeks of paid
time off and nine paid holidays per year.



F.
Deferred Compensation Plan (DCP): You will be eligible to participate in the DCP
which provides pre-tax compensation deferral options, some of which are eligible
for a company match. You will have 30 days from your start date to enroll. You
will receive a communication from the Executive Compensation Department
following the effective date of your employment which includes complete details
about the DCP.



G.
Stock Incentive Plan (SIP): You will be eligible for an annual incentive award
which typically occurs in the first quarter of the year. Each year, eligibility
and award value are subject to the review and approval of the company’s Human
Resources Committee of the Board of Directors. Eligibility does not guarantee an
award will be made.



For the 2018 plan year, you will receive long term incentive awards totaling
$800,000. This award will be granted on the last business day of the month of
your start date, June 29, 2018, and includes a combination of performance-based
stock options, performance-based cash incentives and service-based restricted
stock units. You will receive a separate communication from Fidelity
Investments, Tenet’s stock plan record keeper, containing more details about the
award and three on-line agreements which you will need to accept in order for
the award to vest.


H.
Executive Severance Plan (ESP): You will be eligible to participate in the Tenet
ESP which provides certain benefits including Severance Pay which totals the sum
of one and one-half years of your annual base salary plus target annual bonus in
the event of a Qualifying Termination as defined in the Plan. You will receive a
communication from the Executive Compensation Department following





Paola Arbour
Page 1 of 3



--------------------------------------------------------------------------------




the effective date of your employment which includes complete details about the
ESP and an Agreement requiring your signature.


I.
Executive Retirement Account (ERA): You will receive an annual credit equal to
twenty percent (20%) of your base salary while you are employed in a position
that is eligible for benefits under the plan. The first credit will occur on the
next annual company contribution date in July 2018.  You will receive a
communication from the Executive Compensation Department following the effective
date of your employment which includes complete details about the ERA and an
election you may make within 30 days of your eligibility.



Terms and Conditions of Employment


This offer is contingent upon satisfactory completion of a pre-work drug
screening exam, a background investigation, reference checks and the acceptance
of the ensuing terms and conditions.


Your employment with Tenet will be on an at-will basis, which means that either
you or the company may terminate the employment relationship, with or without
notice and with or without cause at any time. As used in this letter, the term
"cause" shall include, but shall not be limited to, dishonesty, fraud, willful
misconduct, self-dealing or violations of the Tenet Standards of Conduct, breach
of fiduciary duty (whether or not involving personal profit), failure, neglect
or refusal to perform your duties in any material respect, violation of law
(except traffic violations or similar minor infractions), violation of Tenet's
Human Resources or other Policies, or any material breach of this letter.


Compliance with Tenet Policies, Rules and Regulations: You agree to abide by all
Tenet Human Resources and other policies, procedures, rules and regulations
currently in effect or that may be adopted from time to time, including the
Tenet Performance Management policy and the Tenet Standards of Conduct. To the
extent that any such policies, rules or regulations, or any benefit plans in
which you are a participant, conflict with the terms of this letter, the actual
terms of those policies or plans shall control.


Ethics & Compliance:  You agree to attend Ethics & Compliance classes within
established Tenet policy guidelines, as well as a refresher course every year. 


Standards of Conduct: You agree to abide by Tenet’s Standards of Conduct, which
reflect Tenet’s basic values of high-quality, cost-effective health services;
honesty, trustworthiness, and reliability in all relationships; leadership in
the development of partnership arrangements with providers of health services;
good corporate citizenship in the communities where Tenet provides services;
pursuit of fiscal responsibility and growth; compliance with all applicable
rules, regulations, policies and procedures; and fair treatment of employees.


Conflict Resolution: You agree to abide by Tenet's Fair Treatment Process which
includes final and binding Arbitration as a resolution to any grievance that
results from your employment or termination of employment with Tenet.


Confidentiality, Non-Compete and Non-Interference Agreement


In your position at Tenet you will be involved in building and maintaining
business relationships and goodwill on behalf of Tenet with customers, patients,
physicians and other professional contractors, employees and staff, and various
providers and users of health care services. You will also be entrusted with
proprietary, strategic and other confidential information which is of special
value to Tenet. You agree that all confidential information that comes into your
possession by reason of your employment is the property of Tenet and shall not
be used except in the course of employment by Tenet and for Tenet's exclusive
benefit. During your employment or thereafter you understand that you will not
disclose or acknowledge the content of any confidential information to any
person who is not an employee of Tenet authorized to possess such confidential
information. "Confidential information" means all proprietary and other
information relating to the business and operations of Tenet which has not been
specifically designated for release to the public by an authorized
representative of Tenet. Confidential information includes, by way of
illustration and without limitation, trade




Paola Arbour
Page 2 of 3



--------------------------------------------------------------------------------




secrets, business plans, marketing plans and strategies, pricing information,
financial data, customer, patient and supplier information, employee
information, regulatory approval strategies, new service line and contract
products, and other information that was developed, assembled, gathered by, or
originated with Tenet for its own private use.


During your employment and for a period of twelve (12) months after the end of
your employment with Tenet, in exchange for the offer of employment or promotion
accompanying this agreement and the receipt of the confidential information over
the course of your employment, you agree that you will not compete, directly or
indirectly, with Tenet by doing work in a service line in which you provide
services for Tenet within the last six (6) months prior to your separation from
the company. “Compete” means and includes rendering services, accepting
employment, consultation, or any other business relationship with any company,
association, affiliation, consortium, or other for-profit or not-for-profit
organization that provides or offers health care services or contracts or
agreements for health care services similar to those provided or offered by
Tenet.


You also agree that during the period of your employment and for twelve (12)
months after the end of your employment Tenet, you will not directly or
indirectly disrupt, damage, impair or interfere with the business of Tenet or
the business of any facility for which you performed services during the 12
months prior to your separation from service, whether by way of interfering
with, soliciting or raiding its employees, disrupting its relationships with
physicians, patients, customers, vendors, contractors, professional health care
providers or provider organizations, businesses, persons or entities or
otherwise.


This agreement shall apply irrespective of the reason you may leave Tenet and is
independent of any similar provisions contained in any severance agreement. You
acknowledge and agree that you consider the restrictions set forth above to be
reasonable both individually and in the aggregate, and that the time, geographic
scope, extent and application of each of these restrictions is no greater than
is necessary to protect Tenet's legitimate interests. It is your and Tenet’s
intent and desire that this agreement shall be enforced to the fullest extent
possible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Tenet and you further agree that if any particular
provision or portion of this agreement is adjudicated to be invalid or
unenforceable, that decision shall apply only with respect to the operation of
that provision in the particular jurisdiction in which the adjudication was
made. Tenet and you also agree that in the event that any restriction herein is
found to be void or unenforceable but would be valid or enforceable if some part
or parts thereof were deleted or the period or area of application reduced, such
restriction shall apply with such modification as may be necessary to make it
valid, and you and Tenet empower a court or arbitrator hereunder of competent
jurisdiction, to modify, reduce or otherwise reform such provision(s) in such
fashion as to carry out the parties' intent to grant Tenet the maximum allowable
protection consistent with the applicable law and facts.


The parties agree that no provision of this Agreement shall be construed or
interpreted in any way to limit, restrict or preclude either party hereto from
cooperating and communicating with any governmental agency in the performance of
its investigatory or other lawful duties.


Tenet Employment, Inc.






/s/ Paul Slavin                        Date:      May 3, 2018          
Paul Slavin
Vice President, Total Rewards & Workforce Analytics




Acknowledged and Accepted:






/s/ Paola Arbour                        Date:     May 5, 2018            




Paola Arbour
Page 3 of 3

